Citation Nr: 0029599	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  00-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of an initial noncompensable rating 
assigned for residuals of a stress fracture of the right 
tibia.  

2.  The propriety of an initial noncompensable rating 
assigned for residuals of a stress fracture of the left 
tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from January 1996 to 
December 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that determination, the RO granted service 
connection for residuals of stress fracture of the right 
tibia and residuals of stress fracture of the left tibia and 
assigned a noncompensable disability rating for each 
disability.  The veteran disagreed with those evaluations and 
perfected his appeal for each disability.  Because the 
veteran has disagreed with the initial ratings assigned for 
these disabilities, the Board has recharacterized the issues 
as involving the propriety of the initial evaluations 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The September 1999 rating decision also denied service 
connection for a left knee strain.  The veteran's 
representative filed a notice of disagreement as to this 
issue in November 1999.  However, this issue was not the 
subject of a timely substantive appeal following the issuance 
of a statement of the case.  As such, it is not before the 
Board for appellate consideration.  


REMAND

The veteran's service-connected right and left tibia 
disabilities are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).  Under that code, malunion of 
the tibia with marked knee or ankle disability warrants a 30 
percent disability rating; malunion of the tibia with 
moderate knee or ankle disability warrants a 20 percent 
disability rating, and malunion of the tibia with slight knee 
or ankle disability warrants a 10 percent rating.  

The VA examination of April 1999 did not include X-rays of 
the veteran's tibias, and, in turn, there was no comment as 
to whether the residuals of stress fracture involve malunion 
of either tibia.  There was likewise no comment as to whether 
the stress fracture residuals of either tibia affects 
function of either knee or either ankle, and, to the extent 
that either knee or either ankle is affected, whether the 
disability is slight, moderate, or severe.  

In the event the stress fracture residuals of either tibia 
affected motion of either knee or either ankle, the RO would 
have to consider the application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The April 1999 VA examination is completely inadequate for 
rating purposes.  

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the current level of severity of his 
service-connected residuals of stress 
fracture of the left and right tibias.  
The claims folder, including a copy of 
this REMAND, should be made available to 
the examiner before the examination, and 
the examiner must state in his 
examination report that the entire claims 
folder has been reviewed.  

The examiner should describe all 
symptomatology specifically due to the 
service-connected residuals of stress 
fracture of the left and right tibia.   
X-rays of both tibias must be taken and 
reviewed by the examiner, and he should 
comment as to whether there is malunion 
of each tibia due to stress fracture of 
each tibia.  The examiner must also 
comment as to whether the residuals of 
stress fracture of each tibia result in 
disability of either knee or either 
ankle, and, if so, whether such 
disability is less than slight, slight, 
moderate, or severe in degree.  If the 
stress fracture residuals are found to 
limit motion of either knee or either 
ankle, the extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should also, in 
that event, identify any objective 
evidence of pain or functional loss due 
to pain on undertaking motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  The examiner should also 
provide an opinion concerning the impact 
of the disabilities on the veteran's 
ability to work.  

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  Thereafter, the RO should review the 
remanded issues.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  The purpose of this remand is to procure 
clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


